                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK
    __________________________________________
    ALESSANDRO BERNI, GIUISEPPE                   )
    SANTOCHIRICO, MASSIMO SIMIOLI, and            )
    DOMENICO SALVATI, on behalf of themselves ) Case No. 1:16-cv-04196
    and all others similarly situated,            )
                                                  )
                            Plaintiffs,           )
                                                  )
            v.                                    )
                                                  )
    BARILLA G. e R. FRATELLI, S.p.A., and         )
    BARILLA AMERICA INC. d/b/a BARILLA            )
    USA,                                          )
                                                  )
                            Defendants.           )
    __________________________________________

      PLAINTIFFS’ RESPONSE TO OBJECTION FILED BY ADAM E. SCHULMAN

         Pursuant to the Court’s Order preliminarily approving this Settlement, dated June 12,

2018, Docket Entry (“DE”) 57, Plaintiffs respectfully submit this response to the Objection of

Adam E. Schulman to the Proposed Settlement (the “Objection”), DE 62. 1

                                  THE RELEVANT FACTS

The Objector

         Mr. Schulman, an attorney with the Center for Class Action Fairness (“CCAF”),

“represents class members against unfair class action procedures and settlements.” 2 CCAF is a

non-profit public-interest law firm that purports to “represent[s] class members pro bono in class

actions . . . .” Schulman Declaration at ¶¶ 13-14. In 2015, CCAF merged into the Competitive
1
        On November 16, 2018, Mr. Schulman filed: (i) the Objection; (ii) Declaration of Adam
Schulman (“Schulman Declaration”), DE 62-1; and, (iii) Notice of Intent to Appear, DE 63.
Unless otherwise set forth, all capitalized terms used herein have the meanings ascribed to them
in the Class Action Settlement Agreement, filed with the Court on April 25, 2018, DE 55-1.
2
        Competitive Enterprise Institute, Class Action Fairness (https://cei.org/issues/class-
action-fairness).
Enterprise Institute (“CEI”). See id. ¶ 13. CEI describes itself as a “non-profit public policy

organization dedicated to advancing the principles of limited government, free enterprise, and

individual liberty.” 3 Mr. Schulman is paid a salary by CEI. See id. ¶ 18.

       CEI is funded by large corporate donors, 4 including Monsanto, the Koch brothers, and

Pepsico, Inc., the owner of several packaged-foods brands including Frito-Lay, Quaker Oats,

Doritos, Cheetos, Tostitos, and others. See http://www.pepsico.com/brands. As such, the source

of Mr. Schulman’s compensation appears to be from, among others, the very entities often sued

in class actions and/or subject to slack-fill regulations. While Mr. Schulman’s professional

occupation is objecting to class action settlements, which he has done 58 times in the past five

years, he takes issue with being labeled a “professional objector.” Id. at ¶ 17, 23.

       Mr. Schulman claims that the Settlement “fails to produce any compensatory value for

class members” because he himself was not harmed by Barilla’s practice. Objection at 1, 21. It

is not clear if Mr. Schulman is a Class Member given, among others, the absence of any evidence

regarding when he bought Barilla specialty pastas or if the pasta he purportedly bought was also

sold in similarly-sized boxes containing substantially more amounts of similarly-shaped pasta.

See Schulman Declaration at ¶ 4-5 and Exhibit A (picture of 12 oz box of Stelline pasta and a 12

oz box of Tri-Color Penne).



3
       Competitive Enterprise Institute, About (https://cei.org/about-cei).
4
        See Juliet Eilperin, WASHINGTON POST, Anatomy of a Washington Dinner: Who Funds
the     Competitive      Enterprise   Institute?    (June    20,    2013)      (available  at
https://www.washingtonpost.com/news/the-fix/wp/2013/06/20/anatomy-of-a-washington-dinner-
who-funds-the-competitive-enterprise-institute/?utm_term=.c8c5a7f7ef55). CEI also receives
substantial funding from the Donors Trust and Donors Capital Fund – entities whose own donors
remain undisclosed. See Suzanne Goldenberg and Helena Bengtsson, THE GUARDIAN, Secretive
Donors Gave US Climate Denial Groups $125m Over Three Years (June 9, 2015) (available at
https://www.theguardian.com/environment/2015/jun/09/secretive-donors-gave-us-climate-
denial-groups-125m-over-three-years).

                                                 2
                                          ARGUMENT

I.     The Objection is Meritless

       The Objection is without merit and should be overruled for several independent reasons.

First, the Objection fails to discuss the specific claims asserted here, namely the applicable slack-

fill regulations. Indeed, the Objection mentions the word “slack-fill” only once. See Objection

at 7. Nowhere does the Objection discuss or even cite the actual slack-fill regulations at the heart

of this Action or the evidence presented in support of those regulatory violations. Rather, the

bulk of the materials presented by Mr. Schulman are boilerplate criticisms of class actions and

the lawyers who file them.

       Second, Mr. Schulman regards himself as immune from slack-fill deception and believes

that on that basis no consumer could be misled by non-functional slack-fill. 5 Those personal

observations are at odds with the applicable slack-fill regulations which specifically state that a

food is “deemed to be misbranded” and “misleading if it contains nonfunctional slack-fill.”

Federal Food Drug and Cosmetic Act (“FDCA”), 21 C.F.R. 100.100. Equally at odds with Mr.

Schulman’s opinions are other applicable regulations which provide, among others, specifically

that: accurate weight does not exculpate misleading non-functional slack-fill (58 Fed. Reg.

61,423, 64,128-29); package size is a representation of quantity (58 Fed. Reg. 64,131); and,

5
        See Objection at 21 (“The preexisting labels on Barilla products already make crystal clear
that the product is sold by weight and not by volume”; “Selling pasta by volume is particularly
nonsensical as it isn’t a product that well-adjusted humans consume raw. Plaintiffs believe that
measurements of weight fall beyond the ken of ordinary American consumers and instead we need
pictures and lines to understand basic quantitative concepts. However, plaintiffs are wrong about the
capability of reasonable consumers” (emphasis in original)); Schulman Declaration at ¶ 8 (“As a
consumer, my concern is the mass of the pasta product in the box. Because I do not eat the pasta
uncooked, the pre-boiled volume of the pasta is of absolutely no relevance to me. Even if I cared
about the volume of pasta in the box . . . I can easily rotate and jostle the product to get a good
sense of what portion of the box is full.”); Schulman Declaration at ¶ 9 (noting that a “labeling
disclaimer” or fill-line are of no value because “these facts are readily apparent to me and other
consumers of ordinary intelligence from existing labeling on the box conspicuously listing the
net weight of the product, the recommended serving size and the number of servings”).

                                                 3
consumers do not need to manipulate packages in order to determine the amount of slack-fill (58

Fed. Reg. 64,128). See also N.Y. Agric. & Mkts. Law § 201; 24 R.C.N.Y. Health Code §

71.05(d). Accordingly, Mr. Schulman’s criticisms of this Settlement are misplaced and better

aimed at the legislative and rule-making process that created slack-fill regulations rather than the

judicial system charged with enforcing them.

       Third, Mr. Schulman was admittedly not misled by Barilla’s non-functional slack-fill.

See infra note 5. While it is unclear if Mr. Schulman is or is not a class member, there is no

question that he was not, and would never be, harmed by Barilla’s conduct. Accordingly, Mr.

Schulman lacks Article III (“injury in fact”) standing to bring a claim and would be precluded

from serving as a plaintiff in this or any other slack-fill case. 6 Because Mr. Schulman is

uninjured and purportedly incapable of being injured by nonfunctional slack-fill, he has

admittedly “no stake” in the outcome of this litigation—other than advancing the interests of his

employer or corporate benefactors. On this basis alone, Mr. Schulman’s objection should be

overruled.

       Fourth, the Objection ignores the fact that this Settlement obtained almost precisely what

it sought—an end to Defendants’ slack-fill violations. Class Counsel are hard-pressed to find a


6
        See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (confirming the
“irreducible constitutional minimum” of Article III standing in that a plaintiff must suffer an
“injury in fact”).

       It goes without saying that those who seek to invoke the jurisdiction of the federal
       courts must satisfy the threshold requirement imposed by Art. III of the
       Constitution by alleging an actual case or controversy. Plaintiffs must
       demonstrate a “personal stake in the outcome . . . .” Abstract injury is not
       enough. The plaintiff must show that he “has sustained or is immediately in
       danger of sustaining some direct injury” as the result of the challenged official
       conduct and the injury or threat of injury must be both “real and immediate,” not
       “conjectural” or “hypothetical.”

City of Los Angeles v. Lyons, 461 U.S. 95, 101-102 (1983) (internal citations omitted).
                                                 4
case whose resolution is so consistent with the claims alleged and the relief sought. Plaintiffs got

exactly what they wanted. While Mr. Schulman sees no value from a “minimum fill line” and

finds that the “pre-boiled volume of the pasta is of absolutely no relevance to me,” the applicable

slack-fill regulations demand otherwise. It is Class Counsel’s opinion that a jury—the time and

expense of which this Settlement seeks to avoid—would no doubt vindicate Plaintiffs’ position

and the fact that these slack-fill regulations were violated. However, securing immediate and

broad injunctive relief specifically-tailored to address the alleged claims, while dispensing with

the risks, expenses, and uncertainties of trial and appeal, are precisely the kinds of class

resolutions that warrant Court approval. As set forth in the Settlement Agreement, Barilla agreed

to make the changes as a result of the Action. Settlement Agreement at ¶ 2.1. In light of this, it

is false to suggest, as Mr. Schulman does, that the only “concrete component” of the Settlement

is the payment of fees, awards, and costs. Objection at 7.

       Fifth, not only did the Action achieve its desired result, but the label modifications

provided by this Settlement are directly in-line with the regulations governing non-functional

slack-fill. For example, California has not only prosecuted slack-fill violations, but very recently

(after this Settlement was preliminarily approved) amended its own slack-fill regulations to

indicate that the appearance of a “fill line” on the packaging will serve as a statutory safe

harbor. 7 Accordingly, the label modifications presented by this Settlement offered an injunctive

remedy to slack-fill violations that a leading legislature subsequently adopted. The value of this




7
         For example, in June 2015, California fined Proctor and Gamble $850,000 for violating
slack-fill regulations. See https://yoloda.org/the-proctor-and-gamble-company-to-pay-850000-
in-consumer-protection-settlement/. In September 2018 California amended its own slack-fill
regulations to provide an additional statutory safe harbor, such that if a product package
contained a “fill line” it would not be a violation of the slack-fill regulations. See
https://leginfo.legislature.ca.gov/faces/billTextClient.xhtml?bill_id=201720180AB2632.

                                                 5
Settlement—as endorsed by the very regulators that enforce slack-fill violations—beyond

dispute.

       Sixth, while Mr. Schulman references in a footnote Class Counsel’s actual time litigating

this case (and blindly speculates what a reduced blended hourly rate might be), Mr. Schulman

largely ignores Class Counsel’s efforts and simply dismisses the fact that the requested

attorneys’ fees are less than the incurred lodestar. Objection at 23 (note 11). To be sure, Class

Counsel conducted a substantial pre-filing investigation, retained and conferred with an industry

expert, and devoted enormous amounts of time prosecuting this case without any assurance of

success or payment. It is also undisputed that Class Counsel refused to negotiate attorneys’ fees

until after the terms of the injunctive relief were finalized, and that the fees ultimately negotiated

and sought are less than Class Counsel’s lodestar. Far from a windfall, Class Counsel’s fee

request is modest and less than their actual lodestar and as set forth in prior filings the hourly

rates are consistent with rates approved in this Circuit and elsewhere. Also, as indicated in Class

Counsel’s opening motion papers, approval of such a fee is consistent with prior court awards. 8

       Finally, the principal cases on which Mr. Schulman relies 9 are factually distinguishable

from this Action. For example, the proposed settlement in Pampers involved a $2.7 million

attorneys fee award based on the reinstatement of a refund program that defendants had

previously instituted (requiring onerous obligations to retain original purchase material and

8
        As the Court is aware (but ignored by Mr. Schulman) Class Counsel’s requested fee is
inclusive of roughly $35,000 in case expenses–which include the retention of an industry expert
and the costs associated with providing notice of the Settlement. As detailed in Class Counsel’s
submission in support of final Settlement approval, these reimbursable expenses reduce the
actual requested fees to roughly $415,000. See Joint Declaration of Daniella Quitt and Ronen
Sarraf ¶ 72, DE 60.
9
       See Objection at 1, citing In re Dry Max Pampers Litig. (“Pampers”), 724 F.3d 713 (6th
Cir. 2013), In re Subway Footlong Sandwich Mkt’g & Sales Practices Litig. (“Subway”), 869
F.3d 551 (7th Cir. 2017), and Ma v. Harmless Harvest, Inc., (“Harmless Harvest”), No. 16-cv-
07102 (JMA) (SIL), 2018 WL 1702740 (E.D.N.Y. Mar. 31, 2018).

                                                  6
which defense counsel conceded the parties had failed to prove was fair) and label modifications

that essentially directed consumers to the defendant company’s own website for additional

diaper-related issues. Similarly, the proposed settlement in Subway involved a $525,000

attorneys’ fee award based on an injunction that formalized Subway’s pre-existing efforts to

ensure that all footlong sandwiches would be 12 inches long, while simultaneously

acknowledging that not all footlong sandwiches would be 12 inches long. Likewise, the proposed

settlement in Harmless Harvest (which was filed 4 days after the case commenced) involved a

$555,000 attorneys’ fee and $20,000 plaintiff award based on the removal of the words “organic”

and “raw” from the product label, which the defendant company voluntarily removed before the

suit was filed (the word “raw” was actually removed prior to service of any pre-suit demands) in

exchange for a broad release that included not only the subject products but all claims related to

the ingredients used in the making of the subject products. As explained above, these three

examples are drastically different from the Settlement proposed here.

II.     The Objection Should Be Overruled

        In the end, the principal question is whether the Settlement, after considering the alleged

conduct, the applicable rules, the costs and risks of further litigation, the label modifications, and

the requested fees, is in the best interest of the Class.          Class Counsel submit, that after

considering these factors, the answer is unequivocally yes. The agreement by Barilla to provide

an unambiguous fill-line and corresponding label modifications (rather than continued litigation

with the possibility of no recovery at all) is in the best interest of the Class.

        Mr. Schulman’s defective and boilerplate criticisms should be rejected and the Objection

overruled.




                                                   7
                                       CONCLUSION

      For the foregoing reasons, the Settlement should be approved in its entirety.

Dated: December 10, 2018                       Respectfully submitted,

                                               GLANCY PRONGAY & MURRAY LLP

                                               /s/ Daniella Quitt
                                               Robert I. Harwood
                                               Daniella Quitt
                                               712 Fifth Avenue, 31st Floor
                                               New York, New York 10019
                                               Tel.: (212) 935-7400
                                               Fax: (212) 753-3630

                                               SARRAF GENTILE LLP

                                               /s/ Ronen Sarraf
                                               Ronen Sarraf
                                               Joseph Gentile
                                               14 Bond Street, Suite 212
                                               Great Neck, New York 11021
                                               Tel: (516) 699-8890
                                               Fax: (516) 699-8968

                                               Counsel for Plaintiffs




                                               8
